                                              November l.'i, 'iOI8
                                                                                          23 2018
Clerk orCoiirt
United States District Court for tlie Eastern District of Virginia
401 Courthouse Square
Alexandria, VA 2'2314



       RE:Lumber LiquiiLilors Chniese-Munufactured Laminate Flooring Products Marketing, Sales
       Practices and Products Liability Litigation
       Case No. I:l3-md-()2627(AJT/TR.I)

       and


       RE:Lumber Liquidators Chinese-Manufactured Laminate Flooring Durability Marketing Ci
       Sales Practices Litigation
       Case No. t:16-md-02743(AJT/TRJ)


Dear Clerk of Court:


Recently I had a coiu'crsation with Douglas McNainara, attorney for the class action case
named above, and we spoke about the expected compensation compared with the actual award
in this suit. I understan<l, from tliis conversation, that the court will allow me to amend my
original ])reference for a monetary reward and instead request the \ c)ucher Irom Lumber
Liquidators. I truly appreciate the court's flexibility and consideration on this issue. Given this
modification, 1 would like to witlidraw my objection to this settlement.


       Thank j'ou, in advance, for your tlioughtful considei ation of tiiis matter.


                                              Respectful)}' yours.




                                              Stj^ L. Schneil
                                              8^6 Vail Ridge
                                              Williams!)urg, VA 23188
                                              (757)71f)-3112
                                              schneiders(a;tncc.edu
